Citation Nr: 1730327	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis with three scars, prior to November 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to May 1976 and November 1978 to August 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, where the RO continued the 10 percent disability rating for the Veteran's right knee degenerative arthritis.  The Veteran testified before the undersigned Veterans Law Judge in a December 2015 travel board hearing.  A transcript of that hearing has been associated with the file.

At the December 2015 hearing the Veteran testified that his right knee degenerative arthritis had gotten worse since the June 2009 VA examination.  The Board then remanded this matter for a new VA examination to determine the current severity of the Veteran's knee.  In accordance with the Board remand, a VA examination was performed in January 2017 and the claim has now been returned to the Board for further action.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in November 2016 the Veteran underwent surgery for total knee replacement.  In February 2017, pursuant to 38 CFR 4.30, the Veteran was assigned 100 percent disability rating for knee replacement from the date of the surgery, November 2016, to present.  Due to the fundamental change in the anatomy of the knee and that he is currently at 100 percent, the appeal period for the issue before the Board is from his 2009 claim to November 2016.  

 
FINDING OF FACT

1.  Throughout the appeal period, the Veteran's service-connected right knee degenerative arthritis with three scars has been productive of full extension and flexion to greater than 60 degrees.

2.  The Veteran's right knee disability has been productive of pain, give way, and a valgus alignment. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee limitation of motion due to degenerative arthritis with three scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5010 (2016).  

2.  The criteria for a 20 percent rating for moderate right knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5257 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2016) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2016).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

The Board must assess the credibility, and therefore the probative value, of the evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  While the Veteran is competent to report certain obvious symptoms of disability, he is not competent to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

The Veteran has been assigned a 10 percent disability rating for his service-connected right knee degenerative arthritis under Diagnostic Code 5010.  Diagnostic Code 5010 rates traumatic arthritis and indicates that traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010. Degenerative arthritis is rated under limitation of motion of the affected joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

Other potentially applicable rating criteria set forth in 38 C.F.R. § 4.71a include Diagnostic Codes 5257, 5260, and 5261, governing the knee and leg.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a , Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Code 5260 or Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604  (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a , Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998).

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2016).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).




Factual Background and Analysis 

The Veteran contends that he should be awarded a rating in excess of 10 percent for his right knee degenerative arthritis prior to November 16, 2016.  

The June 2009 VA examination confirmed the diagnosis of degenerative arthritis of the right knee based on x-ray findings.  The range of motion of his right knee was flexion to 140 degrees and extension to 0 degrees.  The examiner noted that the right knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  The examination did reveal crepitus in the right knee.  Joint function was not limited by pain, fatigue, weakness, or lack of endurance or incoordination after repetitive use.  The examiner described the Veteran's functional impairment as an inability to engage in the following activities without experiencing pain:  walk or stand for prolonged periods of time, exercise strenuously, or climb stairs.  The Veteran reported experiencing pain about three times a day, each episode lasting about an hour.  He described the pain as a 7, on a scale from 1 to 10.  He reported weakness, swelling, and giving way.  He stated that the right knee at times would give out when he would be in a standing or sitting position.   His scars were noted not to be painful on examination, with no skin break down, no inflammation, no edema and no keloid formation.  The examiner stated that the three scars were superficial with no underlying tissue damage.  The scars were noted as not disfiguring and did not limit the Veteran's motion of function.  

During an August 2009 VA examination, the x-ray impression revealed arthritic changes in the knees.  In a February 2011 private medical record, the Veteran complained of recurrent pain in his right knee.  X-rays confirmed a narrowing of the lateral compartment consistent with arthritis.  

During the December 2015 hearing, the Veteran stated that his most recent VA examination occurred in October 2012.  Upon review of the record there is no October 2012 VA examination, but there are private examinations dated July 2012 (that was received October 2012) and May 2014.  

In the July 2012 private examination, the x-ray impression revealed significant arthritis with possible meniscus tear.  The examination results indicated significant pain in the lateral joint line, worse on flexion with mild effusion.  The Veteran reported that his right knee felt like it was going to give out.

In the May 2014 private examination, the examination revealed significant valgus alignment that was worse on the right knee than the left.  The examiner stated the Veteran had profound lateral joint line pain to palpation, worse on flexion, with trace effusion and the "Lachman and anterior drawer appeared native [sic]."  The impression was lateral compartment with valgus alignment.  The Veteran complained of increased pain in this knee and denied any true locking or giving way.  

A VA medical treatment report dated May 2015 reflects that the Veteran presented with antalgic gait due to right knee pain.  He reported pain in the lateral compartment of his right knee, describing it as often feeling frozen, infrequent sharp pains, and having worse pain in the morning or after sitting for long periods of time.  A VA medical treatment report dated July 2015 reflects the examiner's observation  that the Veteran arrived ambulating well and his right knee was in valgum.  

A VA medical treatment report dated September 2016 indicates that the Veteran presented with knee pain that he described as severe that had been on and off for the last two weeks, indicating the pain continued to worsen.  He labeled walking and standing as aggravating factors.  The medical concern was listed as knee cellulitis, knee lymphangitis and small risk for septic arthritis.  

On November 16, 2016, the date of the Veteran's total knee replacement surgery, the private surgeon stated the Veteran's preoperative diagnoses as "end-stage osteoarthritis, right knee genu and genu valgus deformity, right knee."

Plainly, the Veteran has had right knee arthritic pain throughout the appeal period.  Notably, however, measurements of his right knee range of motion have not been to a compensable level.  Therefore, higher ratings based on limitation of motion are not indicated.  Likewise, right knee subluxation and lateral instability have not been noted.  However, the Veteran has been fairly consistent in his complaints that the knee gives out.  While that motion would apparently have the knee hinge in its natural way, it describes a manner of instability which could reasonably be captured by the criteria set out in Diagnostic Code 5257.  That symptom, when combined with an apparent alteration in the alignment of the Veteran's leg owing to his disability, (valgus alignment), provides further support for the conclusion there is some manner of diseased movement in the joint.  As the condition ultimately led to a knee replacement, this aspect of the condition would reasonably be characterized as productive of moderate impairment.  It would not rise to the level of severe, since the defining symptoms of the Diagnostic Code (subluxation and lateral instability) were not shown.  Accordingly, the Board considers the criteria for a separate 20 percent rating under Diagnostic Code 5257 is warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, a rating in excess of 10 percent for right knee limitation of motion is not warranted prior to November 2016, but a separate 20 percent evaluation for the right knee under Diagnostic Code 5257 is granted, subject to the law and regulations governing the payment of monetary benefits.  








	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 10 percent for right knee limitation of motion due to degenerative arthritis with three scars prior to November 2016, is denied.  

Subject to the law and regulations governing payment of monetary benefits, a separate 20 percent rating for right knee instability prior to November 2016, is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


